       Case 1:20-cv-00776-WJ-KBM Document 6 Filed 08/19/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF NEW MEXICO


SAMUEL A. VASQUEZ, on behalf of
Yvonne M. Vasquez-Chacon, Deceased,
for Samantha Vasquez, minor daughter of
Claimant Yvonne M. Vasquez-Chacon,

       Plaintiff,

v.                                                          Civ. No. 20cv0776 WJ/KBM

ANDREW M. SAUL, Commissioner
of the Social Security Administration,

       Defendant.


            ORDER ADOPTING MAGISTRATE JUDGE’S
       PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       The Magistrate Judge filed her Proposed Findings and Recommended Disposition

(“PF&RD”) on July 31, 2020, recommending that the Court deny Plaintiff’s Motion to

Proceed In Forma Pauperis Pursuant to 28 U.S.C. Sec. 1915. Doc. 4. In making this

recommendation, the Magistrate Judge found that Plaintiff had adequate income and

assets to pay the $400.00 filing fee for instituting a new case. Id. at 1-2. The PF&RD

notifies the parties of their ability to file objections and that failure to do so waives

appellate review. Id. at 2. To date, neither party has filed objections. Further, having

reviewed the PF&RD and Plaintiff’s Motion, the Court agrees that the motion should be

denied.

       Wherefore,

       IT IS HEREBY ORDERED AS FOLLOWS:
Case 1:20-cv-00776-WJ-KBM Document 6 Filed 08/19/20 Page 2 of 2




1.   The Magistrate Judge’s Proposed Findings of Fact and Recommended

     Disposition (Doc. 4) is ADOPTED; and

2.   Plaintiff’s Motion to Proceed In Forma Pauperis Pursuant to 28 U.S.C. Sec.

     1915 (Doc 1) is DENIED.




                               CHIEF UNITED STATES DISTRICT JUDGE




                                  2
